[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER (#152)
After hearing held on defendant-cross claimant's motion to strike, it is hereby ORDERED:
Legal grounds for such motion rest on facts not alleged in the pleading under attack. These facts may be proven through evidence offered at trial. For the present, and in ruling on the instant motion, the court must take the facts to be those alleged. Liljedahl Bros., Inc. v. Grigsby, 215 Conn. 345, 348 (1990).
The motion is denied.
GAFFNEY, J.